                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                               NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9     IN RE: PACIFIC FERTILITY CENTER                     Case No. 18-cv-01586-JSC

                                  10     LITIGATION
                                                                                             ORDER RE: PLAINTIFFS’ MOTION
                                  11                                                         FOR CLASS CERTIFICATION AND
                                                                                             CHART’S MOTION TO EXCLUDE
                                  12                                                         EXPERT TESTIMONY
Northern District of California
 United States District Court




                                  13                                                         Re: Dkt. Nos. 302, 350, 411, 413

                                  14

                                  15          Plaintiffs filed this putative class action against Pacific Fertility Center (“Pacific

                                  16   Fertility”), Prelude Fertility, Inc. (“Prelude”), and Chart Industries (“Chart”) alleging various state

                                  17   law claims and jurisdiction under the Class Action Fairness Act. Plaintiffs thereafter filed a First

                                  18   Amended Complaint which added Pacific Fertility MSO, LLC, (Pacific MSO) a Prelude

                                  19   subsidiary, as a defendant. (Dkt. No. 143.) The Court compelled Pacific Fertility’s claims to

                                  20   arbitration. (Dkt. No. 192.) Plaintiffs’ motion for class certification of their claims for negligence

                                  21   and premises liability as to Prelude and Pacific MSO, and strict liability and negligent failure to

                                  22   recall as to Chart is now pending before the Court. (Dkt. No. 302.) After the motion was argued,

                                  23   the parties requested the Court delay issuance of a decision while they engaged in private

                                  24   mediation. The Ninth Circuit Court of Appeals then issued an order reversing the Court’s order

                                  25   denying Prelude and Pacific MSO’s motion to compel arbitration. (Dkt. No. 446.) Thus, at the

                                  26   moment, Chart is the only party whose claims are proceeding here rather than in arbitration and

                                  27   the parties have requested that the Court rule on the pending motion for class certification. Having

                                  28   considered the parties’ briefs and having had the benefit of oral argument, the Court DENIES
                                           Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 2 of 14




                                   1   Plaintiffs’ motion for class certification.

                                   2                                                 BACKGROUND

                                   3           A. Factual Background

                                   4           Pacific Fertility provides fertility services including egg and embryo cryopreservation. (Dkt.

                                   5   No. 267 at ¶ 39.) Cryopreservation involves preservation of tissue using cooling techniques. (Id. at ¶

                                   6   3.) Plaintiffs engaged Pacific Fertility’s services to cryopreserve their eggs and embryos between 2010

                                   7   and 2016. (Id. at ¶ 5.) In 2017, Prelude, which runs a national network of egg and embryo storage

                                   8   facilities, took over operation of Pacific Fertility’s egg and embryo storage facilities through its newly

                                   9   created operating subsidiary Pacific MSO. (Dkt. No. 283 at ¶ 31; Dkt. No. 301-14 at 2, 4.1)

                                  10           On March 4, 2018, Pacific Fertility laboratory director Dr. Joseph Conaghan observed liquid

                                  11   on the floor directly beneath one of the clinic’s storage tanks: Tank 4. (Dkt. No. 301-15.) After

                                  12   removing the lid of the tank, the laboratory staff observed that the metal around the neck of tank was
Northern District of California
 United States District Court




                                  13   “broken and twisted and distorted.” (Dkt. No. 301-7, Conaghan Depo. at 19:19-20.) Staff also

                                  14   discovered that the “liquid nitrogen level in the tank was very low.” (Id. at 109:7-8.) Staff members

                                  15   added liquid nitrogen to Tank 4 and moved the eggs and embryos inside it to a back-up tank. (Dkt.

                                  16   No. 301-15 at 2-3.) Alden Romney, Pacific MSO’s CEO and corporate designee described the tank as

                                  17   “look[ing] like there had been an explosion in the tank. The tank -- a tank would normally have flat

                                  18   walls vertically. And this tank had huge protrusions from those flat walls, extreme distortions of the

                                  19   metal which was shocking.” (Dkt. No. 301-9, Romney Depo. at 42:3-7.)

                                  20           At the time of the incident, Tank 4 contained eggs and embryos from 608 Pacific Fertility

                                  21   customers. (Dkt. No. 301-15 at 5.) All these eggs and embryos were exposed to the temperature

                                  22   increase. (Id.) According to Pacific MSO’s CEO, “the number of successful thaws from frozen

                                  23   embryos [in Tank 4] is lower than historical averages of thaws of frozen embryos at PFC.” (Dkt. No.

                                  24   301-9, Romney Depo. at 231:23-25; see also Dkt. No. 301-23 at 2 (“[e]mbryos from the affected tank

                                  25   have a lower survival rate when compared against historical thaw data.”) According to Pacific

                                  26   Fertility’s president, the Tank 4 embryos and eggs that remain viable face “additional risks.” (Dkt.

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.)
                                                                                         2
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 3 of 14




                                   1   No. 301, Exhibit D, Herbert Depo at 236:15-239:8.)

                                   2           On March 11, 2018, Plaintiffs were notified via email of “‘a very unfortunate incident’ in

                                   3   which the storage tank containing their cryopreserved eggs and embryos ‘lost liquid nitrogen for a

                                   4   brief period of time,’ [and] that a ‘preliminary analysis’ suggested some of the eggs and embryos in the

                                   5   tank may have been destroyed.” (Dkt. No. 301-18 at 3.) A month later, Plaintiffs received a second

                                   6   email stating that a preliminary analysis suggested that the incident “likely involved a failure of the

                                   7   tank’s vacuum seal.” (Dkt. No. 301-19.)

                                   8           Chart designed, manufactured, and sold Tank 4. (Dkt. No. 284 at ¶¶ 27-30.) Chart was aware

                                   9   of prior vacuum failures with its products prior to the March 4 incident. (Dkt. No. 301-12, Bies Depo.

                                  10   at 99:13-16, 101:3-5.) Chart was also aware of issues with the TEC controller in the Tank 4 system

                                  11   which it designed. (Id. at 222:24-223:4.) Prior to the March 4 incident, Pacific MSO staff had

                                  12   disabled the TEC 3000 controller in Tank 4 because “it produced erroneous alarms and did not
Northern District of California
 United States District Court




                                  13   properly record the amount of liquid nitrogen.” (Dkt. No. 301-15 at 6.) In February 2018, staff noted

                                  14   that the eggs and embryos in Tank 4, “the malfunctioned tank,” needed to be safely transferred to

                                  15   another tank and they were getting a spare tank ready for installation. (Dkt. No. 301-24 at 3.) In the

                                  16   meantime, staff manually monitored and refilled the liquid nitrogen in Tank 4 as necessary. (Dkt. No.

                                  17   301-15 at 4.)

                                  18           B. Procedural Background

                                  19           Following the March 11 notification, Plaintiffs filed this putative class action, which was

                                  20   later consolidated with two other actions pending in the Northern District of California: Bauer, et

                                  21   al. v. Pacific Fertility Center, et al., No. 3:18-cv-01634 (N.D. Cal. filed Mar. 15, 2018) and A.B.,

                                  22   et al. v. Pacific Fertility Center, et al., No. 3:18-cv-02298 (N.D. Cal. Filed April 17, 2018). (Dkt.

                                  23   No. 17.) These actions are now known as the In re: Pacific Fertility Litigation.

                                  24           Shortly after the actions were consolidated, Pacific Fertility filed a motion to compel

                                  25   arbitration in which Prelude and Chart filed separate joinders. (Dkt. Nos. 52, 56, 67.) While those

                                  26   motions were pending, the Court granted Plaintiffs leave to file the FAC which added Pacific

                                  27   MSO, Prelude’s subsidiary, as a defendant. After several rounds of briefing, the Court issued its

                                  28   Order granting Pacific Fertility’s motion to compel arbitration, but denying Prelude, Pacific
                                                                                           3
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 4 of 14




                                   1   Fertility MSO, and Chart’s joinders, as well as their motions to stay proceedings pending

                                   2   arbitration of the claims against Pacific Fertility. (Dkt. No. 192.) A month later, Prelude, Pacific

                                   3   Fertility MSO, and Chart filed notices of appeal and motions to stay pending appeal, which the

                                   4   Court denied. (Dkt. Nos. 201, 202, 204, 208, 250.) Prelude, Pacific MSO, and Chart thereafter

                                   5   moved to dismiss which the Court granted in part and denied in part. (Dkt. No. 262.) Plaintiffs

                                   6   then filed the now operative second amended complaint pleading 10 claims for relief: (1) strict

                                   7   products liability-failure to warn as to Chart; (2) strict products liability-manufacturing defect as to

                                   8   Chart; (3) strict products liability-design defect-consumer expectations test as to Chart; and (4)

                                   9   strict products liability-design defect-risk utility test as to Chart; (5) negligent failure to recall as to

                                  10   Chart; (6) negligence and/or gross negligence as to Prelude and Pacific MSO; (7) premises

                                  11   liability as to Prelude and Pacific MSO; (8) violation of California’s Unfair Competition Law

                                  12   (UCL), Cal. Bus. & Prof. Code § 17200 et seq. as to all Defendants; (9) violation of California’s
Northern District of California
 United States District Court




                                  13   Consumer Legal Remedies Act (CLRA), Cal. Civ. Code § 1750 et seq. as to Pacific Fertility; (7)

                                  14   fraudulent concealment as to Pacific Fertility. (Dkt. No. 280.) Chart then filed a third-party

                                  15   complaint against Pacific Fertility, the laboratory director, and several Pacific Fertility physicians

                                  16   for contribution and equitable indemnity. (Dkt. No. 288.) The Court granted a motion to dismiss

                                  17   the third-party complaint with leave to amend. (Dkt. No. 406.)

                                  18           On October 15, 2019, Plaintiffs filed the underlying motion for class certification. (Dkt.

                                  19   No. 302.) That motion is now fully briefed and was heard on February 27, 2020. Following the

                                  20   hearing, the parties requested the Court delay issuance of a decision on class certification while

                                  21   they engaged in further private mediation efforts. The Ninth Circuit Court of Appeals thereafter

                                  22   issued a decision reversing this Court’s order denying Prelude and Pacific MSO’s motion to

                                  23   compel arbitration. (Dkt. No. 446.) At a subsequent Case Management Conference, the parties

                                  24   requested that the Court issue the class certification decision. (Dkt. No. 454.)

                                  25                                                DISCUSSION

                                  26           Plaintiffs seek certification of a class of

                                  27                   All individuals, and their reproductive partners, whose eggs or
                                                       embryos were in Tank 4 at Pacific Fertility Center in San Francisco,
                                  28                   California on March 4, 2018.
                                                                                             4
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 5 of 14




                                   1   Excluded from the class are (a) any class members who, prior to March 4, 2018, affirmatively

                                   2   directed PFC or any Defendant to discard their reproductive material stored at PFC; (b) Prelude,

                                   3   Pacific MSO, and Chart and their officers, directors, employees, subsidiaries, and affiliates; (c) all

                                   4   judges assigned to this case and any members of their immediate families; and (d) the parties’

                                   5   counsel in this litigation.

                                   6           “Federal Rule of Civil Procedure 23 governs the maintenance of class actions in federal

                                   7   court.” Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 (9th Cir. 2017). To succeed on their

                                   8   motion for class certification, Plaintiffs must satisfy the threshold requirements of Federal Rule of

                                   9   Civil Procedure 23(a) which require the district court to find: (1) numerosity; (2) common

                                  10   questions of law or fact; (3) typicality; and (4) adequacy of the class representatives and counsel.

                                  11   In addition to satisfying FRCP 23(a)’s prerequisites, the party seeking class certification must

                                  12   show that the action is maintainable under Fed. R. Civ. P. 23(b)(1), (2), or (3). Amchem Products,
Northern District of California
 United States District Court




                                  13   Inc. v. Windsor, 521 U.S. 591, 613–14 (1997). Rule 23(b)(3) specifically requires predominance

                                  14   and superiority. Amchem, 521 U.S. at 615.

                                  15           With respect to Chart, the only defendant whose claims have not been compelled to

                                  16   arbitration, Plaintiffs seek certification of their strict products liability and negligent failure to

                                  17   recall claims. While Plaintiffs’ written motion seeks certification under Federal Rule of Civil

                                  18   Procedure 23(b)(3) and Rule 23(c)(4), Plaintiffs subsequently clarified that they only seek issue

                                  19   certification under Rule 23(c)(4); namely, certification of the issue of general causation on their

                                  20   strict liability and negligent failure to recall claims against Chart. See Valentino v. Carter–

                                  21   Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996) (“Even if the common questions do not

                                  22   predominate over the individual questions so that class certification of the entire action is

                                  23   warranted, Rule 23 authorizes the district court in appropriate cases to isolate the common issues

                                  24   under Rule 23(c)(4)(A) and proceed with class treatment of these particular issues.”). In other

                                  25   words, according to Plaintiffs’ proposal, and as for the certified class, the jury would decide

                                  26   whether Tank 4 was defective and whether that defect was capable of causing injury to the

                                  27   reproductive material stored in Tank 4 at the time of the March 4 incident. The jury would also

                                  28   decide whether Chart was aware of the defect such that it should have recalled Tank 4 prior to the
                                                                                            5
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 6 of 14




                                   1   incident. If and when general causation is decided in favor of the certified class, then the

                                   2   remaining issues—specific causation, compensatory damages, and punitive damages—would be

                                   3   decided in individual trials for those class members who choose to pursue their claims.

                                   4           “[A] Rule 23(c)(4) issues class must still meet the requirements of Rule 23(a) and (b).”

                                   5   Tasion Commc’ns, Inc. v. Ubiquiti Networks, Inc., 308 F.R.D. 630, 633 (N.D. Cal. 2015)

                                   6   (collecting cases). Courts considering a proposed issue class should also consider “whether the

                                   7   adjudication of the certified issues would significantly advance the resolution of the underlying

                                   8   case, thereby achieving judicial economy and efficiency.” Valentino, 97 F.3d. at 1229.

                                   9   Certification of an issue class may be appropriate where it will “accurately and efficiently resolve

                                  10   the question of liability, while leaving the potentially difficult issue of individualized damage

                                  11   assessments for a later day.” Jimenez v. Allstate Ins. Co., 765 F.3d 1161, 1164 (9th Cir. 2014)

                                  12   (affirming a district court order that took this approach, without explicitly citing Rule 23(c)(4)).
Northern District of California
 United States District Court




                                  13   A. Rule 23(a)

                                  14           Plaintiffs have met their burden of satisfying Rule 23(a).

                                  15                   1. Numerosity

                                  16           A putative class satisfies the numerosity requirement “if the class is so numerous that

                                  17   joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). Impracticability is not

                                  18   impossibility, and instead refers only to the “difficulty or inconvenience of joining all members of

                                  19   the class.” Harris v. Palm Springs Alpine Estates, Inc., 329 F.2d 909, 913–14 (9th Cir. 1964)

                                  20   (internal citation omitted). Plaintiff estimates that the class contains approximately 600

                                  21   individuals who had their eggs or embryos stored in Tank 4, not counting their reproductive

                                  22   partners. (Dkt. No. 301-15 at 5.) Chart does not dispute that the numerosity requirement is met.

                                  23   Accordingly, Plaintiffs have established that the class is sufficiently numerous.

                                  24                   2. Commonality

                                  25           “[C]ommonality requires that the class members’ claims depend on a common contention

                                  26   such that ‘determination of its truth or falsity will resolve an issue that is central to the validity of

                                  27   each [claim] in one stroke.’” Mazza v. Am. Honda Motor Co., 666 F.3d 581, 588 (9th Cir. 2012)

                                  28   (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). “The plaintiff must
                                                                                           6
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 7 of 14




                                   1   demonstrate the capacity of classwide proceedings to generate common answers to common

                                   2   questions of law or fact that are apt to drive the resolution of the litigation.” Id. (internal quotation

                                   3   marks and citation omitted). To that end, the commonality requirement can be satisfied “by even a

                                   4   single question.” Trahan v. U.S. Bank Nat’l Ass’n, No. C 09-03111 JSW, 2015 WL 75139, at *5

                                   5   (N.D. Cal. Jan. 6, 2015). It is not necessary that “[a]ll questions of fact and law ... be common to

                                   6   satisfy the rule.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). “The existence

                                   7   of shared legal issues with divergent factual predicates is sufficient, as is a common core of salient

                                   8   facts coupled with disparate legal remedies within the class.” Id. The commonality requirements

                                   9   asks us to look only for some “shared legal issues” or “a common core of facts.” Id. Ultimately,

                                  10   commonality “requires the plaintiff to demonstrate the class members have suffered the same

                                  11   injury.” Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1029 (9th Cir. 2012) (quoting

                                  12   Dukes, 564 U.S. at 350).
Northern District of California
 United States District Court




                                  13           For purposes of Plaintiffs’ proposed general causation-only class, the questions of whether

                                  14   Chart manufactured and designed a defective system, and whether Chart had knowledge of the

                                  15   defect and acted timely on any such knowledge are all common questions which are applicable to

                                  16   all class members.

                                  17                   3. Typicality

                                  18           Rule 23(a)(3) also requires that “the [legal] claims or defenses of the representative parties

                                  19   [be] typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “Typicality refers to

                                  20   the nature of the claim or defense of the class representative and not on facts surrounding the

                                  21   claim or defense.” Hunt v. Check Recovery Sys., Inc., 241 F.R.D. 505, 510 (N.D. Cal. Mar. 21,

                                  22   2007) (citing Hanon v. Dataprods. Corp., 976 F.2d 497, 508 (9th Cir. 1992)). “The test of

                                  23   typicality is whether other members have the same or similar injury, whether the action is based

                                  24   on conduct which is not unique to the named plaintiffs, and whether other class members have

                                  25   been injured by the same course of conduct.” Evon, 688 F.3d at 1030 (internal quotation marks

                                  26   and citation omitted). The typicality requirement ensures that “the named plaintiff’s claim and the

                                  27   class claims are so interrelated that the interests of the class members will be fairly and adequately

                                  28   protected in their absence.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158 n.13 (1982).
                                                                                           7
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 8 of 14




                                   1          Plaintiffs contend that their claims are typical of those of the class because they all arise

                                   2   from the same incident and the same course of conduct by Chart. Chart insists that Plaintiffs’

                                   3   claims are not typical because the question of injury is not uniform across the class and emotional

                                   4   distress damages cannot be determined on a class-wide basis. “The requirement of typicality is

                                   5   not primarily concerned with whether each person in a proposed class suffers the same type of

                                   6   damages; rather, it is sufficient for typicality if the plaintiff endured a course of conduct directed

                                   7   against the class.” Just Film, Inc. v. Buono, 847 F.3d 1108, 1118 (9th Cir. 2017). Plaintiffs’ strict

                                   8   liability claims all arise from the same alleged course of conduct: they all had reproductive

                                   9   material stored in Tank 4 on the date of the March 2018 incident and all allege that defects in

                                  10   Chart’s manufacture and design of Tank 4 caused them injury. They also all challenge the same

                                  11   conduct as to Chart’s failure to recall the tank. Differences in whether and to the extent each

                                  12   named plaintiff was injured and the damages arising from such injuries do not defeat a finding of
Northern District of California
 United States District Court




                                  13   typicality as to the proposed issue—Chart’s common course of conduct which allegedly caused

                                  14   the alleged injuries. See Just Film, 847 F.3d at 1117 (holding that the plaintiff’s claim was

                                  15   “reasonably coextensive with that of the class because she alleges Leasing Defendants committed

                                  16   the same overall course of misconduct against other members of the class…and the class’s alleged

                                  17   injuries also resulted from that course of misconduct.”). The typicality requirement is met.

                                  18                  4. Adequacy

                                  19          Rule 23(a)(4) imposes a requirement related to typicality: the class representative will

                                  20   “fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The Court must

                                  21   ask: “(1) do the named plaintiffs and their counsel have any conflicts of interest with other class

                                  22   members and (2) will the named plaintiffs and their counsel prosecute the actions vigorously on

                                  23   behalf of the class?” Evon, 688 F.3d at 1031 (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011,

                                  24   1020 (9th Cir. 1998)); see also Brown v. Ticor Title Ins., 982 F.2d 386, 390 (9th Cir. 1992) (noting

                                  25   that adequacy of representation “depends on the qualifications of counsel for the representatives,

                                  26   an absence of antagonism, a sharing of interests between representatives and absentees, and the

                                  27   unlikelihood that the suit is collusive”) (citations omitted); Fed. R. Civ. P. 23(g)(1)(B) (stating that

                                  28   “class counsel must fairly and adequately represent the interests of the class”).
                                                                                          8
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 9 of 14




                                   1          Chart does not challenge Plaintiffs or their counsels’ adequacy. Instead, Chart makes an

                                   2   Article III standing argument, contending that the class contains at least five categories of

                                   3   individuals who lack standing: (1) those who have not paid their storage fees and thus relinquished

                                   4   their rights to the material in Tank 4; (2) those who affirmatively donated their biological material;

                                   5   (3) those who had chromosomally abnormal embryos which could be discarded under the

                                   6   Informed Consent Agreements; (4) egg bank donors and reproductive partners who relinquished

                                   7   their rights to their biological material; and (5) individuals whose material was damaged before the

                                   8   March 4 incident. Chart’s arguments, however, are not about the named plaintiffs’ standing;

                                   9   instead, it is arguing about who is properly included in the class and whether any particular named

                                  10   plaintiff or class member suffered injury as a result of the March 4 incident. To the extent that

                                  11   Chart has proof that individuals authorized their material to be discarded prior to the incident or

                                  12   presumptively abandoned the material, Plaintiffs indicate that these individuals would be excluded
Northern District of California
 United States District Court




                                  13   from the class. And as to whether a class member or named plaintiff actually suffered harm to the

                                  14   stored reproductive material as a result of the March 4 incident, that question—which is one of

                                  15   specific causation—is not being certified.

                                  16           “Only conflicts that are fundamental to the suit and that go to the heart of the litigation

                                  17   prevent a plaintiff from meeting the Rule 23(a)(4) adequacy requirement.” In re Online DVD-

                                  18   Rental Antitrust Litig., 779 F.3d 934, 942 (9th Cir. 2015). Because Chart has not identified any

                                  19   such conflict, the adequacy of representation requirement is met.

                                  20          B. Rule 23(b)(3)

                                  21          A Rule (c)(4) issue class must also satisfy either Rule 23(b)(1)(2) or (3). Valentino, 97

                                  22   F.3d at 1234 (in reviewing certification of an issues class under Rule (c)(4) stating that the

                                  23   plaintiffs must satisfy Rule 23(a) as well as “at least one of the alternative requirements of” Rule

                                  24   23(b)). Here, Plaintiffs appear to allege that they have satisfied (b)(3) which requires establishing

                                  25   the predominance of common questions of law or fact and the superiority of a class action relative

                                  26   to other available methods for the fair and efficient adjudication of the controversy.

                                  27                  1.      Predominance

                                  28          To meet Rule 23(b)(3)’s predominance requirement “the common questions must be a
                                                                                         9
                                        Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 10 of 14




                                   1   significant aspect of the case that can be resolved for all members of the class in a single

                                   2   adjudication.” Berger v. Home Depot USA, Inc., 741 F.3d 1061, 1068 (9th Cir. 2014), abrogated

                                   3   on other grounds, Microsoft Corp. v. Baker, 137 S.Ct. 1702 (2017) (internal quotation marks and

                                   4   alterations omitted). “The predominance inquiry presumes that there is commonality and entails a

                                   5   more rigorous analysis.” Gold v. Midland Credit Mgmt., Inc., 306 F.R.D. 623, 633 (N.D. Cal.

                                   6   2014) (quoting Hanlon, 150 F.3d at 1022).

                                   7           Predominance is easily satisfied as to the proposed general causation issue class as framed

                                   8   by Plaintiffs. The questions presented are common to all class members: was Tank 4 defective?

                                   9   Did the defect cause the March 4 incident? Could the incident have damaged the reproductive

                                  10   material? Was Chart aware of the defect prior to the incident and therefore negligent in failing to

                                  11   recall the tank?

                                  12                   2.      Superiority and Judicial Economy and Efficiency
Northern District of California
 United States District Court




                                  13           The primary issue on Plaintiffs’ motion is superiority, and the related question of “whether

                                  14   the adjudication of the certified issues would significantly advance the resolution of the underlying

                                  15   case, thereby achieving judicial economy and efficiency.” Valentino, 97 F.3d. at 1229; see also

                                  16   Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010) (The “purpose of

                                  17   the superiority requirement is to assure that the class action is the most efficient and effective

                                  18   means of resolving the controversy”). The Court is not persuaded that certifying a class as

                                  19   Plaintiffs propose would result in judicial economy and efficiency.

                                  20           First, much of the evidence presented in the general causation trial would have to be

                                  21   presented again in the individual trials on the specific causation question. Given the evidence as

                                  22   to earlier incidents and circumstances that could have harmed the reproductive material, the

                                  23   individual trial juries will have to hear testimony as to how the tank works, how the material is

                                  24   properly stored, what happens when the temperature rises, and the like—duplicating the evidence

                                  25   presented to the first jury.

                                  26           Second, much of the evidence presented in the general causation trial would have to be

                                  27   presented again in the individual trials on the punitive damages question. To determine whether

                                  28   Chart’s conduct warrants punitive damages, and how much, the individual trial juries will hear
                                                                                         10
                                        Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 11 of 14




                                   1   evidence as to what Chart knew and when and what it failed to do, as well as evidence of the

                                   2   defect and what it could cause. All of this evidence will be presented in the general causation trial.

                                   3   Even if the trial on the certified claims decides entitlement to punitive damages class-wide, Chart

                                   4   has the right to present the evidence again in connection with the amount of punitive damages;

                                   5   indeed, Plaintiffs no doubt want the individual trial juries to hear evidence as to Chart’s conduct in

                                   6   determining the amount of punitive damages. While Plaintiffs posit that its presentation of this

                                   7   evidence will be briefer the second time around, Chart may not agree to a truncated presentation

                                   8   given the potential amount of money at stake. Thus, there is little efficiency gained in certifying

                                   9   the general causation question.

                                  10          Plaintiffs’ citation to Watson v. Shell Oil Co., 979 F.2d 1014 (5th Cir. 1992), for the

                                  11   proposition that the first trial can decide entitlement to punitive damages and award an amount to

                                  12   the named plaintiffs, and then the individual trial jury merely apply the same compensatory
Northern District of California
 United States District Court




                                  13   damages to punitive damages ratio, fails to persuade. The Fifth Circuit voted to rehear the case,

                                  14   990 F.2d 805 (5th Cir. 1993), and then the appeals were voluntarily dismissed, presumably due to

                                  15   settlement. 53 F.3d 663 (5th Cir. 1994). The cases cited by Plaintiffs do not support forcing Chart

                                  16   to accept whatever ratio the jury applies to the named plaintiffs’ punitive damages claims to the

                                  17   subsequent individual class member trials.

                                  18          The other cases Plaintiffs cite fail to persuade the Court that certification is appropriate. In

                                  19   Olden v. LaFarge Corp., 383 F.3d 495 (6th Cir. 2004), for example, homeowners brought a class

                                  20   action against the owner of cement manufacturing plant, alleging personal and property damage

                                  21   caused by toxic pollutants originating from the plant. The Sixth Circuit Court of Appeals rejected

                                  22   the defendants’ argument that individual issues related to establishing causation would overwhelm

                                  23   the case finding that “the thrust of the plaintiffs’ personal injury complaint appears to be related to

                                  24   the general increased risk of the class suffering medical problems in the future,” id. at 508; thus,

                                  25   there was no finding, as the Court makes here, that the evidence presented in the first trial phase is

                                  26   likely to be presented again in the individual trials.

                                  27          Similarly, in Slocum v. Int’l Paper Co., No. CV 16-12563, 2019 WL 2192099 (E.D. La.

                                  28   May 21, 2019), the plaintiffs brought class claims for negligence, strict liability, and nuisance
                                                                                          11
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 12 of 14




                                   1   based on injuries sustained after “black liquor” was allegedly discharged from a ruptured

                                   2   evaporator tank at the Bogalusa Paper Mill. Id. at *1. While the court there found that

                                   3   individualized issues predominated with respect to specific causation and damages, it also found

                                   4   certification of a general causation class was proper to address the issues: “(1) whether

                                   5   Defendant’s negligence caused the incident, (2) what the chemical composition of black liquor is,

                                   6   and (3) whether black liquor has the potential to cause the kinds of damages of which Plaintiffs

                                   7   complain.” Id. at *6, 9. The court thus certified a phase one liability class and left the question of

                                   8   specific causation and damages for a second phase. Id. at *9. But in Slocum, as in Olden, the

                                   9   plaintiffs’ damages were primarily about continuing “to suffer emotional distress and fear about a

                                  10   recurrence of the event,” a damage that does not pose the same specific causation question as this

                                  11   case. Id. at *1. Further, the amount of damages at stake individually were less given that the

                                  12   physical symptoms were a few days of itchy burning eyes and headaches with upper respiratory
Northern District of California
 United States District Court




                                  13   irritation. Id.

                                  14           The lack of a significant efficiency gain from issue certification in this case is coupled with

                                  15   a serious question as to whether a general causation class action trial is superior in other respects

                                  16   to individual (or joined plaintiffs) trials on all issues. Given the potential amount of damages at

                                  17   stake, as well as the personal and private nature of the claims, each absent class member has a

                                  18   strong interest in individually prosecuting an action should the member so choose. See Fed. R.

                                  19   Civ. P. 23(b)(3); Soares v. Flowers, 320 F.R.D. 464, 485-85 (N.D. Cal. 2017). Indeed, as of

                                  20   January 10, 2020, at least 71 plaintiffs have filed their own actions in state court and at least 125

                                  21   have initiated arbitration against Pacific Fertility. (Dkt. No. 418 at 28.) Further, given those

                                  22   cases, the risk of inconsistent results which often makes certification superior will exist regardless

                                  23   of whether the proposed issue class is certified in this action. See Zinser v. Accufix Research

                                  24   Institute, Inc., 253 F.3d 1180, 1191 (9th Cir. 2001) (“if the court finds that several other actions

                                  25   already are pending and that a clear threat of multiplicity and a risk of inconsistent adjudications

                                  26   actually exist, a class action may not be appropriate”), opinion amended on denial of reh’g, 273

                                  27   F.3d 1266 (9th Cir. 2001) (internal quotation marks and citation omitted). And given the amount

                                  28   of damages potentially at stake, and the personal and private nature of the claims, class notice
                                                                                         12
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 13 of 14




                                   1   would be a significant issue. Before an absent class member “gives up” the right to individually

                                   2   prosecute the member’s claims at least at the first phase, the Court would want to ensure that the

                                   3   member did more than read a mailed or emailed notice or maybe not even read the notice. While

                                   4   the Court has no doubt that class counsel would appropriately advise any class members that

                                   5   sought advice, that attorney consultation on claims of this significance is preferable suggests that

                                   6   individual prosecution, rather than class treatment, is superior. Similarly, that class counsel is in

                                   7   communication with many putative class members suggests that class treatment is not needed to

                                   8   vindicate the rights and desires of the absent class members.

                                   9           Finally, the Court accepts that given the privacy implications of the claims many absent

                                  10   class members would prefer to wait until the first trial to decide whether to subject themselves to

                                  11   the invasion of their privacy that coming forward would require. And the Court further accepts

                                  12   that after a first trial these absent class members may be able to resolve their claims against Chart
Northern District of California
 United States District Court




                                  13   without ever having to sit for deposition. But that same result can be obtained even if the first trial

                                  14   is a bellwether trial rather than a trial of certified issues.

                                  15                                                       ***

                                  16            There is no per se bar to certification of product liability actions in the Ninth Circuit.

                                  17   Valentino, 97 F.3d. at 1231 (“[a]lthough Dalkon Shield [693 F.2d 847 (9th Cir.1982)] pointed out

                                  18   many of the problems common to products liability litigation in meeting Rule 23’s class

                                  19   certification requirements, we cannot conclude that Dalkon Shield creates an absolute bar to such

                                  20   certification in this circuit.”); see also Zinser, 253 F.3d at 1186 (“some products liability cases

                                  21   may satisfy Rule 23 and proceed as class actions, and we have not prohibited class certification of

                                  22   products liability actions per se”). Nonetheless, given the lack of judicial economy and efficiency

                                  23   gained by certifying the general causation issues, as well as the serious question as to whether

                                  24   issue class certification is a superior procedure, the Court in its discretion denies Plaintiffs’ motion

                                  25   for class certification.

                                  26                                                CONCLUSION

                                  27           For the reasons stated above, the Court in its discretion DENIES Plaintiffs’ motion for

                                  28   class certification (Dkt. Nos. 302, 413) and dismisses as moot Chart’s motion to exclude Plaintiffs’
                                                                                            13
                                         Case 3:18-cv-01586-JSC Document 473 Filed 06/23/20 Page 14 of 14




                                   1   biostatistician expert Richard Jewell and a portion of the opinion of Plaintiffs’ embryologist expert

                                   2   Christine Allen (Dkt. Nos. 350, 411).

                                   3           This Order disposes of Docket Nos. 302, 350, 411, and 413.

                                   4           IT IS SO ORDERED.

                                   5   Dated: June 23, 2020

                                   6
                                                                                                     JACQUELINE SCOTT CORLEY
                                   7                                                                 United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         14
